Name: Decision (EU, Euratom) 2016/847 of the Representatives of the Governments of the Member States of 24 May 2016 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2016-05-28

 28.5.2016 EN Official Journal of the European Union L 141/77 DECISION (EU, Euratom) 2016/847 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 May 2016 appointing a Judge to the General Court THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges of the General Court are due to expire on 31 August 2016. Appointments should therefore be made for the period from 1 September 2016 to 31 August 2022. (2) It has been proposed that the term of office of Mr Lauri MADISE should be renewed. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Lauri MADISE to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Mr Lauri MADISE is hereby appointed Judge of the General Court for the period from 1 September 2016 to 31 August 2022. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 May 2016. The President P. DE GOOIJER